Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, and 15 recites the limitation "the free surface”.  There is insufficient antecedent basis for this limitation in the claims. Claim 1, and 10, upon which claim 2, and 15 depends respectively, recites no “free surface”.
Claim 4, and 5 recites “screw conveyor/conveying device being contained in conduits”. It is unclear how one screw conveyor is contained in plurality of conduits and are distributed along the entire width dimension. Maybe applicant meant to recite “a plurality of screw conveyors”. For examining purposes the examiner interpreted as “screw conveyor in a conduit”. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peruga (US 6644572) in view of Beyer (EP 0359106).
Regarding claim-1, Peruga discloses a method for washing a plastics material and for separating contaminating substances (Abstract; Combining Fig.1-3; Pg.8-11) therefrom, comprising the steps of:
a. supplying a first flow of a washing fluid together with the plastics material containing the contaminants in a washing container (separation ponds 38, Fig.2), the part of contaminating material (waste components) adhering thereto, enabling a first fraction of heavier contaminants to precipitate onto a first bottom portion (lower tank 44, Fig.2) of said washing container (38), thus performing a first action of separating contaminants (Check Col.4 line18-40).
b. transferring by overflow a second flow of washing fluid with floating plastics material from the washing container (38) to a first chamber (tank 62, Fig.2) of a separating tank (defined by combination of tank 62 and 68, Fig.2), in which a second separating action occurs with the precipitation of a second fraction of contaminants to a second bottom portion (72, Fig.2) of said first chamber (62) (Check Col.4 line58-67 to Col.5 line1-26). 
c. conveying a third flow of washing fluid with floating plastics material from said first chamber (62) to a second chamber (tank 68, Fig.2) of said separating tank (defined by combination of tank 62 and 68, Fig.2), and evacuating by overflow an outgoing flow of washing Check Col.4 line58-67 to Col.5 line1-26).
d. disaggregating the floating agglomerates of plastics material and imparting to said third flow and to the plastics material a downward propelling action (via feeder 60, Fig.2) inside said second chamber (68) to promote a third separating action with precipitation of a third fraction of contaminants onto a third bottom (72, Fig.3) portion of said second chamber (68) (Check Col.4 line58-67 to Col.5 line1-26).
e. removing, from below said separating tank (defined by combination of tank 62 and 68, Fig.2), a recirculation flow comprising washing fluid and precipitated contaminants and sending3Inventor: PREVIERO§371 National Stage Entry ofApplication No. PCT/EP2017/084646Docket No. 27800 said recirculation flow to a separating screen unit (perforated plate/mesh 100, Fig.2, 5) to retain said contaminants and return the washing fluid to said separating tank (defined by combination of tank 62 and 68, Fig.2) (Check Col.6 line45-65).
But Peruga does not teaches a stirrer device is in movement to generate a turbulent stirring action intended to detach from the plastics material, through mechanical action.
Beyer discloses a method and device for cleaning and recycling polluted plastic and also teaches a washing container (zone 2, Fig.1) in which a stirrer device (Agitator 28, Fig1) is in movement to generate a turbulent stirring action intended to detach from the plastics material, through mechanical action (An agitator 28 is installed in zone 2, with which high turbulence is generated and impurities are dissolved and detached, Col.3 line9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Peruga’s method a stirrer device is in movement to generate a turbulent stirring action intended to detach from the plastics material, 
Regarding claim-2, Peruga as modified discloses wherein the advancement of the plastics material in a floating condition is facilitated by a horizontal axis rotating arrangement (blade 64, Fig.2, 6-7) provided with baffles (section 132, Fig.5) placed near the free surface, which by rotating pushes the plastics material from said first chamber (62) to said second chamber (68) (Check Col.4 line58-67 to Col.5 line1-3) and from said second chamber (68) to an outlet port (press 104, Fig.2) by overflowing (Check Col.4 line58-67 to Col.5 line1-3 with Col.6 line66-67 to Col.7 line1-10, line18-28).).
Regarding claim-3, Peruga as modified does not discloses wherein inside said first chamber (62) of the separating tank (defined by combination of tank 62 and 68, Fig.2), a further turbulent stirring step is provided by a further stirrer device to detach mechanically any further contaminants adhering to the pieces of plastics material. 
However, Peruga as modified teaches a stirrer device (agitator 28, Fig.1 as taught by Beyer) in separation ponds (38, Fig.2). Therefore, those skilled in the art are motivated to provide additional turbulent agitation step in which providing additional agitator device (28, Fig.1 as taught by Beyer) in first chamber (62) to further separate any additional impurities adhering to plastic material without compromising any technical effect on Peruga’s method.

    PNG
    media_image1.png
    503
    712
    media_image1.png
    Greyscale

Regarding claim-4, Peruga as modified discloses wherein the floating agglomerates of plastics material are disaggregated and are pushed together with washing fluid to the inside of said second chamber (68, Fig.2) by rotating a screw conveying device (feeder 60, Fig.2) having rotation axes with respect to a vertical axis, said screw conveyor device (60) being contained in respective conduit (Annotated Fig.2) that protrude inside said second chamber (See Fig.2). 
While Peruga does not show feeder 60 having a tilted axis, it does show other screw feeders 31, 58, 54 having rotation axes tilted with respect to a vertical axis.  This appears to be a mere design selection and structural detail of an apparatus and comes within the scope and choice for a person skilled in the art to place the feeder in a tilted manner to a vertical axis.
Regarding claim-5, Peruga as modified discloses wherein said screw conveyor device (60) and said conduits (Annotated Fig.2) are distributed along the entire width dimension of said separating tank to define, astride said first chamber and said second chamber, an obligatory transit front for a third flow (See Fig.2). Figure 2 shows only 2-D of screw conveying device and said conduit, however it obvious to a skilled person in art that the screw conveying device and said conduit are distributed along the entire width of separating tank (68) for transferring the third flow to second chamber (68).
Regarding claim-8, Peruga as modified discloses wherein, by a first removing device of valve or pump type (valve 47, Fig.2), said first fraction of contaminants is periodically removed from said first bottom portion (lower tank 44, Fig.2) (Check Col.4 line30-40), and wherein said second fraction of contaminants is periodically removed from said second bottom portion (72, Fig.2) by a second removing device of valve or pump type (pump 78, Fig.2, 4) (Check Col.5 line17-44).
Regarding claim-9, Peruga as modified discloses wherein said plastics material has a specific weight that is about the same as or less than the specific weight of said washing fluid (Once there, the plastic material having a density lower than water, tends to rise toward the surface of the water in the tank. In contrast, materials with a higher density, plastics, etc. (and that cannot be used) tend to remain at the bottom of the tank and an adjustable outlet is provided for drainage for each vertical tank, Col.1 line58-63; The aforesaid plastic pieces exit breaker 6 through the bottom of the latter and fall onto a second conveyor belt 8, that lifts them to a recipient 10 which acts as a separator device; recipient 10 contains water and collects impurities with a higher density than plastic such as soil, metals and others. In recipient 10, the plastic material being recycled floats and the impurities and also some of the plastic pieces with a higher desnity than water, fall by gravity to the bottom of recipient 10, Col.3 line21-29; The plastic pieces enter tanks 62, 68 through the respective feeder 60; those with a lower density than water (pieces of light material) tend to rise inside the tank whereas those having a higher density than water tend to fall, Col.5 line17-20).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peruga (US 6644572) in view of Beyer (EP 0359106) and further view of Vladimir (US 8640876)
Regarding claim-6, Peruga as modified discloses wherein said recirculation flow is pumped from the bottom of said separating tank (defined by combination of tank 62 and 68, Fig.2) to4Inventor: PREVIERO§371 National Stage Entry of beApplication No. PCT/EP2017/084646Docket No. 27800 sent to said screen unit (perforated plate/mesh 100, Fig.2, 5) which retain and remove said contaminants and send the washing fluid into said separating tank (62, 68) (Check Col.6 line45-65).
But Peruga does not teaches a screen unit which vibrates.
Vladimir discloses a method for separating particles from agglomerates and also teaches a screen which vibrates (vibrating screen 10, Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide/replace Peruga’s method with a screen unit which vibrates as taught by Vladimir for purpose of efficiently separating impurities.
Regarding claim-7, Peruga as modified discloses wherein said recirculation flow is removed from said third bottom portion (72) of said second chamber (68, Fig2), and the washing fluid filtered by said screen unit (vibrating screen 10, Fig.2 as taught by Vladimir) is returned from above to said second chamber (68) or to said first chamber (62) of said separating tank (62, 68) (Check Col.6 line45-65).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peruga (US 6644572) in view of Beyer (EP 0359106).
Regarding claim-10, Peruga discloses an apparatus for washing a plastics material and for separating contaminating substances therefrom (Combining Fig.1-3; Pg.8-11), comprising: 
a washing container (separation ponds 38, Fig.2) and suitable for receiving a first flow of a washing fluid together with the plastics material containing the contaminants to be subjected to Check Col.4 line18-40),
a separating tank (defined by combination of tank 62 and 68, Fig.2) comprising a first chamber (tank 62, Fig.2) and a second chamber (tank 68, Fig.2)5Inventor: PREVIERO§371 National Stage Entry ofApplication No. PCT/EP2017/084646Docket No. 27800 placed in succession,
said first chamber (62) being shaped to receive by overflowing a second flow of washing fluid with floating plastics material coming from said washing container to be subjected to a second separating action, and comprising a second bottom portion (72, Fig.2) that is suitable for receiving a second fraction of contaminants (Check Col.4 line58-67 to Col.5 line1-26),
said second chamber (68) being shaped for receiving a third flow of washing fluid with floating plastics material, coming from said first chamber (62), to be subjected to a third separating action, and provided with an outlet port (press 104, Fig.2) to evacuate by overflowing an outgoing flow of washing fluid with processed plastics material (Check Col.4 line58-67 to Col.5 line1-3 with Col.6 line66-67 to Col.7 line1-10),
for said third flow, comprising a disaggregating propelling arrangement (feeder 60, Fig.2) configured for disaggregating the floating agglomerates of plastics material and for forcibly pushing, downwards inside said second chamber (68), said third flow to separate further from the plastics material a third fraction of contaminants (See Fig.2 and Check Col.4 line58-67 to Col.5 line1-26),
a drawing and recirculating arrangement (tank 90, Fig.2) suitable for drawing from said separating tank (62, 68), a recirculating flow comprising washing fluid and precipitated contaminants, a screen unit (perforated plate/mesh 100, Fig.2, 5) that is suitable for receiving Check Col.6 line45-65).
But Peruga does not teaches a stirrer device and said stirrer device being configured for generating a turbulent stirring action to detach from the plastics material, through mechanical action. 
Beyer discloses a method and device for cleaning and recycling polluted plastic and also teaches a washing container (zone 2, Fig.1) in which a stirrer device (Agitator 28, Fig1) and said stirrer device being configured for generating a turbulent stirring action to detach from the plastics material, through mechanical action (An agitator 28 is installed in zone 2, with which high turbulence is generated and impurities are dissolved and detached, Col.3 line9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Peruga’s apparatus with a stirrer device and said stirrer device being configured for generating a turbulent stirring action to detach from the plastics material, through mechanical action as taught by Beyer for purpose of efficiently separating plastic particles from impurities as well as generating high turbulence to dissolve and detach impurities.
Regarding claim-11, Peruga as modified discloses wherein said disaggregating propelling arrangement comprises a screw conveyor device (feeder 60 - worm conveyor Fig.2) that is rotatable around rotation axes that are tilted with respect to a vertical axis, said screw conveyor device being contained in a conduit (Annotated Fig.2) arrangement that protrude inside said second chamber (68) (See Fig.2). 
While Peruga does not show feeder 60 having a tilted axis, it does show other screw feeders 31, 58, 54 having rotation axes tilted with respect to a vertical axis.  This appears to be a 
Regarding claim-12, Peruga as modified does not explicitly discloses wherein said screw conveyor device (feeder 60, Fig.2) comprises a plurality of screw conveyor units 6Inventor: PREVIERO§371 National Stage Entry ofApplication No. PCT/EP2017/084646Docket No. 27800drivable by motors (61, Fig.2) and contained in respective conduits, said screw conveyor units and said respective conduits being distributed along an entire width dimension of said separating tank to define, astride said first chamber (62) and said second chamber (68), an obligatory transit front for a third flow. 
Instead teaches the blades 64 as shown in fig.2, 5-7, are distributed along the entire width dimension of separating tank (62, 68). So, in order to release plastic transfer over the entire width dimension of separating tank (62, 68), a person skilled is motivated to provide a feeder comprising a plurality of feeder units- worm conveyor (60) as shown in Fig.2. The plurality of feeder units are driven by a motor (61) and contained in respective conduits and respective conduits being distributed along an entire width dimension of said separating tank (68) to transfer third flow from first chamber (62) to second chamber (68).
Regarding claim-13, Peruga as modified discloses wherein said drawing and recirculation arrangement (tank 90, Fig.2) comprises a variable flowrate pump (pump 78, Fig.2), and a recirculation circuit (duct 92, Fig.2, 5)  that extends from a bottom zone of said separating tank (62, 68) to an upstream zone placed above said screen unit (100, Fig.2, 5) and from a downstream zone of said screen unit to a summit zone (duct 103, Fig.2) placed above said separating tank (62, 68) (Check Col.6 line45-65).
Regarding claim-14, Peruga as modified discloses wherein said recirculation circuit Check Col.6 line45-65).
Regarding claim-15, Peruga as modified discloses further comprising a rotatable arrangement (blade 64, Fig.2, 6-7) having a horizontal axis (Fig.7), provided with baffles (section 132, Fig.5) placed near the free surface and configured for facilitating the advancement of the plastics material in a floating condition from said first chamber (62) to said second chamber (68) (Check Col.4 line58-67 to Col.5 line1-3)  and from said second chamber (68) to an outlet port (press 104, Fig.2) by overflowing (Check Col.4 line58-67 to Col.5 line1-3 with Col.6 line66-67 to Col.7 line1-10; Col.7 line18-28).
Regarding claim-16, Peruga as modified discloses wherein said rotatable arrangement (blade 64, Fig.2, 6-7) comprise  a plurality of roller or drum elements (See Fig.7) arranged transversely to the advancement path of the floating plastics material, and distributed evenly along the longitudinal dimension of said separating tank (62, 68) (See Fig, 2, 6-7; Col.7 line18-28)..
Regarding claim-17, Peruga as modified does not discloses wherein inside said first chamber (62) of the separating tank (62, 68) there is provided a further stirrer device for generating a turbulent action to detach mechanically possible further contaminants adhering to the pieces of plastics material.
However, Peruga as modified teaches a stirrer device (agitator 28, Fig.1 as taught by Beyer) in separation ponds (38, Fig.2). Therefore, those skilled in the art are motivated to provide additional turbulent agitation step in which providing additional agitator device (28, 
Regarding claim-18, Peruga as modified discloses further comprising a first removing device of valve or pump type (valve 47, Fig.2) placed under said first bottom portion (lower tank 44, Fig.2) to remove periodically said first fraction of contaminants (Check Col.4 line30-40), and a second removing device of valve or pump type (pump 78, Fig.2, 4), placed under said second bottom portion (72, Fig.2) to remove periodically said second fraction of contaminants (Check Col.5 line17-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2711822-A, US-20120187227-A1, US-9296026-B2, US-5236603-A, US-5100545-A, US-5443652-A, US-5948276-A, US-5518616-A, US-4830188-A, US-4073661-A, KR-100884245, EP-0876848, DE-102014220330, EP-0094282, and EP-0090372.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MA/Examiner, Art Unit 3651 

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651